Citation Nr: 0409084	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating in excess 
of 30 percent for missile wound residuals, Muscle Group VII, 
with fractures of the left (non-dominant) radius and ulna 
(forearm).

3.  Entitlement to an increased disability rating in excess 
of 20 percent for missile wound residuals, Muscle Group VIII, 
of the left (non-dominant) forearm.

4.  Entitlement to an increased disability rating in excess 
of 20 percent for missile wound residuals, Muscle Group V, of 
the left (non-dominant) upper arm.

5.  Entitlement to separate and increased disability ratings 
in excess of a combined rating of 10 percent for residuals of 
shell fragment wounds (SFWs), with retained foreign bodies 
(RFBs) and scars, of the left elbow, right arm (including 
shoulder), right leg, left buttock, and face.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, denying entitlement to increased 
ratings and a TDIU.

In March 2001, the Board remanded the case to the RO for 
additional development.  The case now is before the Board for 
additional appellate consideration.

During the pendency of the appeal, in a March 2003 rating 
decision, the RO recharacterized some of the veteran's left 
arm disabilities and assigned higher ratings, that is, a 30 
percent rating for missile wound residuals, Muscle Group VII, 
with fractures of the radius and ulna of the left 
(nondominant) forearm, a 20 percent rating for missile wound 
residuals, Muscle Group VIII, of the left (nondominant) 
forearm and a 20 percent rating for missile wound residuals, 
Muscle Group V, of the left (nondominant) upper arm, 
effective from June 24, 1999.

As noted above, issue 5 has been recharacterized from 
entitlement to an increased rating for SFW residuals, with 
RFBs and scars, of the left elbow, right arm (including 
shoulder), right leg, left buttock, and face, currently rated 
as 10 percent disabling, to more accurately describe the 
underlying issues.  This issue is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  Prior to October 25, 2002, the veteran's PTSD was not 
manifested by occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; or impaired abstract thinking.

3.  After October 24, 2002, the veteran's PTSD has not been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; or 
neglect of personal appearance and hygiene.

4.  Missile wound residuals, with fractures of the left (non-
dominant) radius and ulna (forearm), are characterized by 
moderate, but not moderately severe, injury to Muscle Group 
VII.

5.  Missile wound residuals of the left (non-dominant) 
forearm are characterized by severe injury to Muscle Group 
VIII.

6.  Missile wound residuals, of the left (non-dominant) upper 
arm are characterized by moderate, but not moderately severe, 
injury to Muscle Group V.

7.  Prior to October 25, 2002, the veteran's service-
connected disabilities were not of such severity as to 
preclude all forms of substantially gainful employment.

8.  After October 24, 2002, the veteran's service-connected 
disabilities have been of such severity as to preclude all 
forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD prior to October 25, 2002 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code 9411 (2002); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (2002).

2.  The criteria for a rating of 50 percent for PTSD from 
October 25, 2002 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2003).

3.  The criteria for a rating in excess of 30 percent for 
missile wound residuals, Muscle Group VII, with fracture of 
the left (non-dominant) radius and ulna (forearm) have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.55, 4.56, 4.73, 
Diagnostic Code 5307 (2003).

4.  The criteria for a rating in excess of 20 percent for 
missile wound residuals, Muscle Group VIII, of the left (non-
dominant) forearm have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Code 5308 
(2003).

5.  The criteria for a rating in excess of 20 percent for 
missile wound residuals, Muscle Group V, left (non-dominant) 
upper arm have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.55, 
4.56, 4.73, Diagnostic Code 5305 (2003).

6.  The criteria for a TDIU prior to October 25, 2002, have 
not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16, 4.19 (2002).

7.  The criteria for a TDIU from October 25, 2002, have been 
met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

With regard to compliance with the March 2001 remand 
instructions, the Board notes that the RO was instructed to 
furnish the veteran with appropriate release of information 
forms in order to obtain all VA and non-VA medical records 
and associate recent treatment records with the claims file.  
In response, the RO received and associated available 
treatment records with the claims file from the San Diego VA 
Medical Center (VAMC) and from the Vet Center.  The RO also 
contacted the Social Security Administration (SSA) and asked 
for copies of any and all decisions and medical records upon 
which any decisions were based.  A June 2003 response from 
the El Cajon, California SSA office indicates that the 
veteran's file and medical records had been destroyed.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 
Vet. App. 233, 237 (1993).  In a June 2001 VCAA letter, the 
RO advised the veteran of the new notice and duty to assist 
provisions of the VCAA and informed him of what VA had done 
and would do to obtain evidence for his claim and what he 
needed to do to establish entitlement to higher ratings and a 
TDIU for his service-connected disabilities.  In October 
2002, the veteran was afforded a VA social and industrial 
survey and various medical examinations to determine the 
severity of his service-connected disabilities and whether 
they rendered the veteran unemployable.  In February and June 
2003, the RO readjudicated the issues on appeal and issued 
supplemental statements of the case (SSOCs).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's March 2001 remand, with the exception of 
issue 5.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support his claims.  In June 
2001, the RO asked the appellant to sign release of 
information forms and/or submit any additional medical 
evidence or lay evidence to support his claims within 60 
days.  In a February 2000 statement of the case and in SSOCs 
dated in March 2000 and February and June 2003, the RO 
informed the appellant of what was needed to establish higher 
ratings and a TDIU due to service-connected disabilities and 
he was given additional chances to supply any pertinent 
information.  Moreover, the veteran was examined in 1999 and 
2002.  Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all medical evidence, which 
might be relevant to his claims.  Accordingly, the Board 
finds that no further assistance to the appellant in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).  Under these circumstances, 
the Board finds that the service personnel and medical 
records, Vet Center and VA treatment records, VA examination 
and industrial and social survey reports, rating actions, a 
March 2001 Board remand, and lay statements, are adequate for 
determining whether the criteria for higher ratings and a 
TDIU have been met.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, 2004 
U. S. App. Vet. Claims LEXIS 11 (U.S. Vet. App. Jan. 13, 
2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that the Pelegrini 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issues of entitlement to a 
TDIU and the increased ratings discussed in this decision, a 
substantially complete application was received on June 24, 
1999.  Thereafter, in a rating decision dated in August 1999, 
the TDIU and increased rating claims were denied.  The AOJ 
certified the veteran's appeal to the Board in May 2000, 
prior to the enactment of the VCAA.  Only after that rating 
action was promulgated and the Board remanded the case in 
March 2001 for compliance with the VCAA did the AOJ, in a 
letter to the veteran dated June 29, 2001 and SSOCs dated in 
February and June 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence that would be obtained by VA, and the need for 
the claimant to submit any evidence in his possession that 
pertains to the claims.  In a March 2000 SSOC, the AOJ also 
informed the veteran of the evidence needed to support his 
claims.  In May 2002, the AOJ notified that veteran that it 
was his responsibility to help obtain SSA's medical records.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, 2004 U. 
S. App. Vet. Claims LEXIS at 27.  On the other hand, the 
Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. at 28. ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, 2004 U. S. App. Vet. 
Claims LEXIS at 27.  Similarly, a claimant is not compelled 
under 38 U.S.C. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice the AOJ provided to the appellant on June 
29, 2001 was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board following the Board's March 2001 remand, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and SSOCs 
were provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board also observes that, in Pelegrini, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and three SSOCs, and their accompanying notice 
letters, the AOJ satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 



Background

Service medical records show that the veteran was right-
handed on enlistment.  He was wounded on June 4, 1968, while 
engaged in preparing a landing site for helicopters in 
Vietnam.  The veteran received multiple wounds from mortar 
and grenade fragments to the left forearm, the left arm, the 
right forearm, the right shoulder, the right calf, the left 
buttock and the face.  He sustained compound, comminuted 
fractures of both the radius and ulna at the mid-shaft level.  
Initial supportive treatment was rendered at Da Nang for four 
days until he was stabilized.  The veteran was admitted to 
the sick list with the 1st Marine Division in the Republic of 
Vietnam on June 8, 1968, with a diagnosis of a fracture of 
the radius and ulna of the left arm, and transferred to the 
U.S. Naval Hospital in Yokosuka, Japan, arriving on June 10, 
1968.  There, all of the multiple puncture wounds were 
dressed and a long-arm cast was applied to the left arm for 
fracture immobilization.  Early closure of the veteran's 
facial wound was accomplished before leaving Vietnam.  

The veteran was transferred to the U.S. Naval Hospital in San 
Diego, California, arriving on June 16, 1968.  On physical 
examination at the time of admission, the veteran had half-
dollar sized skin defects on the right anterior superior 
shoulder, the right mid-volar forearm, the right posterior 
mid-calf and the left mid-buttock.  The left forearm showed a 
5-inch diameter wound on the radial and ulnar aspect of the 
mid-forearm with muscle exposed without the bone visible in 
the wound depths.  There was gross angulation of the forearm 
at the mid-portion toward the ulnar side.  On the left upper 
arm, there was large L-shaped defect centered anteriorly over 
the biceps muscle exposing that muscle.  Although the motor 
power in the left arm was weak because of pain and 
instability from the ulnar fracture, there was no evidence of 
humeral fracture or detectable radial, median or ulnar nerve 
deficit.  On June 20, 1968, a delayed closure of the right 
arm and leg wounds was performed along with a split thickness 
skin graft placed on the granulating beds in the left arm.  
On the seventh postoperative day, the left arm cast was 
changed and the grafted areas of the left forearm were noted 
to be sloughing with purulent drainage beneath.  The wounds 
were dressed with Betadine, a new long-arm cast was applied 
and they were allowed to granulate in by third intention.  
All wounds healed well eventually except for persistent 
drainage from the radial aspect of the left mid-forearm, 
which eventually subsided.  During his 7-month stay in the 
hospital, the left forearm fracture had been quite unstable 
and had a tendency for shortening and for ulnar angulation to 
occur.  Therefore, the veteran's thumb was immobilized to 
preserve radial length.  At the time of the November 1968 
Medical Board report, a short-arm cast had been used to 
achieve more elbow motion with a tendency to remain in a 
slightly pronated attitude.  The diagnosis was nonunion, 
compound, comminuted fracture, secondary to missile wounds, 
of the left radius and ulna.  Because of the only recent 
cessation of draining, no reconstructive procedures on the 
nonunions could be considered for several months.  The 
veteran wanted to have this done at the VA hospital near his 
home.  The Board recommended that the veteran be discharged.  
A December 1968 Physical Evaluation Board rated the veteran's 
left arm disability at 50 percent, indicated that it might be 
permanent and recommended discharge.

At an August 1978 VA examination, the veteran reported that 
he could not supinate his left forearm, had some weakness in 
his left arm and partial numbness in his lower lateral right 
calf.  Scars were noted on the right calf and shoulder, the 
left buttock, and the left arm at the elbow, upper arm and 
forearm.  Muscle loss was noted in the left upper arm and 
biceps pull on anterior scar.  The left forearm bowed 
ulnarward ± 20 degrees.  Range of motion of the left forearm 
showed supination to 40 degrees to the left and 80 degrees to 
the right and pronation to 70 degrees to the left and 85 
degrees to the right; both were weak with a 60 percent loss 
noted against resistance.  The left wrist revealed 
plantarflexion to 70 degrees to the left and 80 degrees to 
the right; radial deviation was 12 degrees to the left and 18 
degrees to the right; and dorsiflexion was normal.   The 
veteran was able to make a good fist, but was unable to flex 
his distal interphalangeal (DIP) joint of the left thumb 
unless proximal interphalangeal (PIP) joint was supported in 
extension.  There was "[n]o activity in the long abductor 
left thumb."  There was paresthesia of the radial aspect of 
the left forearm from the scar to the wrist.  Partial 
numbness with tingling was present on the right lateral foot 
and the lower leg with the fifth toe at 5 inches above the 
lateral malleolus of the ankle.  Atrophy was revealed at 4 
inches above and 3 inches below the lateral epicondyle of the 
left arm and in the left palm.  X-rays of the left arm showed 
mild bony demineralization, otherwise normal elbow joint with 
several 1-millimeter (mm.) or smaller metallic foreign bodies 
in the soft tissues of the posterior aspect of the elbow.  
Diagnoses included deformity of the left arm, upper and 
forearm, with marked loss of rotation in the forearm with 
weakness of thumb abductor; abductor pollicis longus was 
inactive, and malunion of the left ulna.

In a February 1979 rating decision, service connection was 
granted for the veteran's residuals of fractures of the 
radius and ulna of the left arm, secondary to missile wounds 
to a minor extremity, Muscle Group VIII (in combat), rated as 
20 percent disabling; a missile wound of the left upper arm, 
with muscle loss to a minor extremity, Muscle Group V, rated 
as 10 percent disabling; and RFBs of the left elbow and 
scars, residuals of SFWs to the left upper extremity, right 
upper (major) extremity including the shoulder, right lower 
extremity, left buttock, and face (in combat), with a 
combined disability rating of 10 percent, effective from May 
31, 1978.

VA treatment records from June 1994 through August 1994 show 
that the veteran was hospitalized in July and August for 
substance abuse (alcohol, amphetamine and cannabis 
dependence).  Records note that the veteran had been 
separated for more than two years, had been unemployed for a 
year, and had been homeless for eight to nine months.  He did 
not meet the criteria for antisocial personality disorder.  
The veteran reported that his alcohol problems began in the 
Marines at age 18 and he blamed the breakup of four marriages 
on it.  He stated that he began heavy use of marijuana in 
Vietnam.  The veteran also began to use methamphetamines at 
age 18.  He reported symptoms of PTSD such as recurrent 
dreams and flashbacks, which had never been treated.  The 
veteran admitted to feeling anxious with increasing vigilance 
related to Vietnam experiences.  He denied any suicidal 
ideation or suicide attempts; the veteran was quite hopeful 
for the future.  The veteran was receiving Social Security 
Administration benefits (SSI).  The longest non-military job 
he held down was as an apartment manager for two and one half 
years from 1987 to 1990; otherwise he had worked as a 
bartender, truck driver, and gardener.  Shrapnel wounds were 
noted with three scars on the veteran's arm and buttocks with 
some nerve loss in the right lower extremity.  Mental status 
examination noted that the veteran was disheveled but 
psychomotor was within normal limits and he was cooperative.  
Speech was within normal limits without pressure or latency.  
Thought process was goal-directed and coherent.  The veteran 
had no apparent delusions, ideas of references, suicidal or 
homicidal ideation or plan.  Perceptually he was intact with 
no hallucinations or illusions.  Insight and judgment were 
good.  The veteran scored a 30 out of 30 on a mini-mental 
status examination.  Neurologically cranial nerves II-XII 
were intact.  Decreased sensory to pinprick was noted in the 
right lateral lower extremity.  The diagnoses included 
alcohol, methamphetamine and cannabis dependence and old 
musculoskeletal injuries and shrapnel wounds, stable.  The 
veteran's Global Assessment of Functioning (GAF) score was 65 
with the highest in the past year of 65.

At an October 1994 VA joints examination, the veteran had a 
2.5-inch grafted area at the volar aspect of the upper left 
arm with four transverse scars and a 2-inch lateral scar of 
the left lateral elbow.  These scars were adherent and the 
biceps region showed loss of muscle bulk of the right biceps.  
The veteran had atrophic areas of both anterior thighs.  In 
the anterior right shoulder region, he had a 1-inch scar.  X-
rays of the right shoulder revealed a 1 x 2-mm. metallic 
foreign body in the soft tissues lateral to the proximal 
humeral immediately distal to the head of the humerus; two 
approximately 1 x 2-mm. metallic foreign bodies in the 
proximal third of the upper arm overlying the sixth and 
seventh ribs; and two approximately 1 x 2-mm. metallic 
foreign bodies in the soft tissues lateral to the ninth right 
rib.  The scars of the left biceps and forearm region were 
well-healed grafts.  The scars were not keloidal or tender to 
touch nor did they limit function except at the left elbow.  
X-rays of the left elbow showed approximately 8 to 10 less 
than 1 mm. in size metallic foreign bodies in the posterior 
soft tissues overlying the distal left humerus and two less 
than 1-mm. metallic foreign bodies within the distal humerus.  
There was mild diffuse bony demineralization; otherwise the 
elbow joint was unremarkable.  X-rays of the left forearm 
showed status post healed fractures of the mid-radius and 
ulna with significant post fracture deformity, remodeling and 
a 4 x 8-mm. ossicle in the soft tissues overlying the volar 
surface of the proximal radius; deformity of the soft tissues 
was suspected in the proximal forearm; and there were also 
several less than 1-mm. metallic foreign bodes posterior to 
the elbow joint.  The veteran had snapping at the right knee 
in the patellar groove without crepitus or effusion.  Range 
of motion of the shoulders was: flexion to 90 degrees, 
extension to 35 degrees, and internal and external rotation 
with the arms abducted was to 90 degrees, bilaterally; and 
adduction was to 90 degrees.  The veteran had full elevation 
of his arms overhead.  Range of motion of the left elbow was: 
flexion and extension ranged from 140 to 0 degrees; pronation 
and supination on the right were to 90 degrees; and, on the 
left, pronation was to 90 degrees and supination was to 30 
degrees.  Range of motion of both knees was from 140 to 0 
degrees.  Range of motion of the ankles was: plantar flexion 
to 60 degrees; dorsiflexion to 15 degrees; and inversion and 
eversion were normal.  The veteran had a flexion deformity of 
the proximal interphalangeal (PIP) joint of the left index 
finger to 40 degrees.  He could make a good fist with each 
hand.  The veteran could oppose the thumb to each of the 
corresponding fingers.  He had loss of 10 degrees of 
extension of the left thumb and 40 degrees of flexion of the 
PIP joint of the left index finger.  Grasp with the right 
(major) hand was 280 units; the left was 80 units.  X-rays of 
the left hand showed demineralization of carpal bones of the 
distal radius and ulna and suspect flexion deformity of the 
second PIP joint.  Diagnoses included shrapnel wound of right 
shoulder with retained shrapnel and normal painless range of 
motion; limitation of range of motion of the left elbow with 
tiny retained fragments; weakness of grasp of left (minor) 
hand; loss of 10 degrees of extension of the left thumb and 
40 degrees of flexion of the PIP joint of the left index 
finger; and normal range of motion of the knees and ankles.

An October 1994 VA muscle examination report of tissue loss 
comparison revealed circumference of arm over forearm on the 
right was 11/10.5 and 10/9.5 on the left, indicating an inch 
lost in circumference at the upper arm or forearm at the 
expense of the left biceps and the left brachioradialis.  The 
veteran had adherence of grafted scar of the left upper arm 
that moved when the muscle was contracted.  There was no 
damage to tendons noted.  Strength of flexion and extension 
at the elbows was 5/5 on the right and 2/2 on the left.  
There was no evidence of pain or muscle hernia.  The 
diagnoses include multiple shrapnel wounds, by left biceps 
and left brachioradialis with loss of bulk of the left 
biceps; weakness of extension and flexion at the left elbow; 
loss of complete supination and flexion of the left elbow; 
and status post fractures of the left radius and ulna. 

At an October 1994 VA scars examination, the veteran reported 
occasional pain in the left arm.  On examination, there was 
an 8-mm. ill-defined, linear scar on the right cheek.  The 
left deltoid area had a 12 x 5-centimeter (cm.) 
hypopigmented, depressed scar.  The left lateral arm had a 9 
x 3-cm. depressed, hypopigmented entry scar.  The left medial 
arm had an 8 x 5-cm. depressed, hypopigmented exit scar.  The 
right arm had two 4 x 1-cm. hyperpigmented scars.  The right 
shoulder had a 3 x 2-cm. violaceous scar.  The left buttock 
had a 3 x 1 cm. linear scar.  The diagnosis was multiple 
scars.

At an October 1994 PTSD VA examination, the veteran reported 
seeing two of his friends get decapitated when a mortar round 
went off right in between them during operation Hill 1375.  
This was where the veteran sustained gunshots wounds to his 
upper body, buttocks and right leg.  The examiner indicated 
that it was quite clear that this stressor was sufficient to 
cause PTSD in most people's judgment.  The veteran began 
using alcohol and drugs as a child.  He stated that he had 
only two legal jobs as a laborer in Wyoming for six months in 
1971 and in Texas for eight months in 1975.  The veteran 
reported getting only four or five hours of sleep per night.  
He had daily intrusive thoughts of Vietnam and nightmares 
about twice per week about getting shot in Vietnam.  He 
avoided fireworks, loud noises and crowds.  The veteran 
admitted to hypervigilance, survivor's guilt, increased 
startle reaction, isolation and withdrawal, occasional 
suicidal thoughts, depression, and sadness.  He stated that 
he was always fighting to control anger.  The veteran denied 
any hallucinations unless it involved coming off of drugs or 
when using large doses of various hallucinogens.  He had been 
in county jails numerous times for drug-related problems; and 
was in the state penitentiary twice.  On examination, the 
veteran was casually dressed and well groomed.  He was 
oriented as to time, place and person.  The veteran was 
somewhat tense but not hypervigilant.  His affect was 
appropriate.  His mood was not depressed or inappropriate.  
The veteran spoke coherently with no suggestion of looseness 
of association, ideas of reference, or delusional thinking.  
The examiner saw no evidence of schizophrenia, bipolar, or 
organic brain dysfunction.  The veteran abstracted proverbs 
generally well.  His general fund of knowledge was fairly 
good.  He did extremely well on anything numerical.  He 
missed a few Presidents but in general did well there as 
well.  His IQ was felt to be in the average range.  His 
memory was intact for both recent and distant events.  His 
judgment and insight were fair.  Even though the veteran's 
mother was the payee on his SSI check, the examiner felt that 
the veteran was competent for VA purposes and legally 
responsible for his own affairs on all levels.  The diagnoses 
included polysubstance abuse, in remission since January 
1994; alcohol dependence in remission; PTSD, moderately 
severe as marked by flashbacks, nightmares, insomnia, 
intrusive thoughts, and hypervigilance; and mixed personality 
disorder with antisocial and passive aggressive and schizoid 
features.  The veteran's GAF score was 50, current and for 
the past year.  The examiner added that the veteran had 
significant characterological and alcohol dependent problems 
prior to joining the marines.  He had a period of active duty 
of 10 days in Vietnam, at which time he was severely wounded 
and has been left with physical and psychological scarring 
since then.

In a May 1995 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from June 14, 1994.  The RO also recharacterized 
and assigned an increased combined rating of 30 percent for 
residuals of fractures of the radius and ulna of the left 
arm, secondary to missile wounds, Muscle Groups VII and VIII, 
effective from June 14, 1994.  

In a June 1999 TDIU application, the veteran stated that he 
last worked as a security guard in August 1995. 

VA records from January to July 1999 show treatment for 
respiratory and gastrointestinal problems and alcohol 
dependency.  An April 1999 sleep evaluation reflected 
traumatic injury to the left arm with loss of muscle tissue 
and limited pronation and diminished sensation over the right 
lower extremity.  

A July 1999 VA muscle/scar examination report reveals an 
obvious bowing deformity with dorsoradial bowing of the 
radius and ulna, especially the radius, of the left forearm.  
There was extensive scarring in the anterior aspect of the 
mid-third of the forearm with an area of scarring at least 3 
x 7-cm. in size associated with an area of split-thickness 
skin grafting in the center of the wound.  In the center of 
the retracted scarred areas were flexor tendons, which were 
partially adherent to the overlying scarring.  On the dorsum 
of the mid-portion of the forearm, there was an area of 
scarring measuring approximately 2 x 7-cm. in size with a 
central area of skin graft.  When the veteran's hand and 
wrist are in a flexed position, he was able to fully extend 
the fingers and thumb.  He was able to flex the thumb well.  
However, if the wrist is in neutral or in an extended 
position, the veteran was unable to fully extend the fingers 
or actively flex the thumb completely.  This was related to 
extensive scarring of the anterior forearm muscle and tendons 
with restriction of normal motion.  His elbows showed full 
extension to 0 degrees, bilaterally.  The right elbow flexed 
to 145 degrees and the left to 135 degrees.  Supination was 
to 90 degrees on the right and to only 10 degrees on the 
left; pronation was to 80 degrees on the right and to only 30 
degrees on the left.  The veteran's wrists extended to 85 
degrees on the right and to 80 degrees on the left; they 
flexed to 90 degrees on the right and to 80 degrees on the 
left.  The veteran had 15 degrees of radial deviation on the 
right and 10 degrees on the left with 30 degrees of ulnar 
deviation on the right and 20 degrees on the left.  The 
veteran complained that with constant use of the hand, he 
would frequently experience cramping in the forearm and hand 
in addition to overall weakness of grip strength.  

On the posterior aspect of the proximal right forearm, there 
was an area of scarring about 1 x 3-cm. on the posteromedial 
aspect of the right elbow and a similar 1 x 3 cm. area of 
scarring on the medial aspect of the proximal one-third of 
the forearm.  These scars were well healed and nontender.  On 
the anterior aspect of the left arm, at approximately the 
junction of the middle and distal thirds, the veteran had 
deeply scarred areas measuring approximately 3 x 9-cm. in 
size.  There was a 2 x 3-cm. area of well-healed, nontender 
scarring on the anterior aspect of the right shoulder, which 
was not associated with any functional use of the shoulder.  
The veteran had a barely distinguishable area of scarring on 
the anterior aspect of the right cheekbone to the right of 
the nose.  This scar was completely healed and was not 
hypertrophied and produced no functional handicap.  There was 
an area of well-healed, nontender scarring approximately 2 x 
2 cm. on the posterior aspect of the left buttock.  On the 
posterior aspect of the right calf, there was an area of 
well-healed, nontender scarring approximately 2 x 5 cm.  
However, there apparently was some diminished sensation on 
the lateral aspect of the right leg from the mid-calf to the 
lateral aspect of the foot.  X-rays of the left forearm 
revealed approximately 10 fine 1-mm. and under metallic 
foreign bodies in the soft tissues, posterior to the distal 
humerus, compatible with tiny shrapnel fragments, and 
significant healed post-fracture deformity mid-shaft of the 
left radius and ulna, with palmar angulation at the fracture 
sites.  Remodeling with cortical irregularity and widening 
was present.  There was mild demineralization distal to the 
fracture site and distortion of the overlying soft tissues 
with minimal adjacent dystrophic calcification shown on the 
X-rays.  The diagnoses included healed, now united fractures 
of the mid-shaft of the left radius and ulna, producing a 
significant limitation of forearm motion with associated 
disability and impairment to function.  There was extensive 
residual scarring associated with the original injuries as 
well as fibrosis and adhesions affecting the flexor tendons 
of the mid-forearm.  Associated with these residuals, the 
veteran obviously had significant functional impairment with 
regards to rotary motion of the forearm and any vigorous 
pushing, pulling, lifting, etc. activities.  He also had some 
loss of full dexterity involving the fingers of the hand.  
Thus, the injury was associated with functional impairment on 
the basis of significant structural change, weakness and, to 
a degree, incoordination.  There was no indication of 
instability, and pain did not appear to be a major factor.  
X-rays showed metallic foreign bodies and healed post-
fracture deformity.  The diagnoses included multiple areas of 
scarring of the right cheek, left arm, right elbow and 
forearm, right calf and left buttocks.  All of them were well 
healed, nontender and not associated with any significant 
functional impairment.  However, the wound on the right calf 
appeared to be associated with an injury to the superficial 
peroneal nerve producing some diminished sensation on the 
posterolateral aspect of the right calf, ankle and foot.  The 
diminished sensation did not appear to be associated with any 
significant functional impairment.

At a July 1999 VA mental disorders examination, the veteran 
reported that other than seeing P. R. at the Vet Center, he 
had not had any psychotherapy for this PTSD.  He stated that 
he tends to stay by himself, in his room.  The veteran had 
one good friend who was leaving town in the next few days.  
He did not date.  The veteran complained of irritability.  He 
had nightmares of Vietnam about three times a week and only 
got about four hours of sleep a night.  The veteran did not 
talk spontaneously in terms of flashbacks, intrusive 
thoughts, hypervigilance, increase startle reaction, 
paranoia, depression or other symptoms of PTSD.  He forced 
himself to go to fireworks and movies about combat, but they 
just made him upset but not incapacitated.  The veteran 
continued to have an occasional drink every four or five days 
but not to the point of intoxication.  He stated that he was 
reminded of Vietnam by his disfiguring wounds and pain.  The 
veteran said that the reason he had not sought medical help 
for even his insomnia was that he wanted to be as sharp as 
possible and also because of his AA program.  The report 
reflects that that the veteran was unemployed, seemed to be 
isolated and withdrawn with some irritability and some 
intrusive thoughts of Vietnam.  On examination, the veteran 
was oriented to time, place and person.  He was neat and 
clean.  The veteran was unable to abstract several proverbs.  
He also was unable to name the president before Clinton and 
the new governor.  He maintained minimal eye contact.  His 
memory was grossly intact to both recent and distant events.  
His judgment and insight were intact.  The diagnoses were 
shown to include PTSD, mild by history (partial remission); 
status post polysubstance abuse, allegedly in remission; 
alcohol abuse, allegedly in remission; and mixed personality 
disorder, with antisocial, passive aggressive and schizoid 
features.  A GAF scale score of 50 was given.  The examiner 
also noted that the veteran had impressed him as being in a 
state of good remission considering what he had been through, 
and that the current 30 percent rating was quite appropriate.  
The examiner also mentioned that it was unclear why the 
veteran could not work.  The examiner further indicated that 
the veteran's currently assigned GAF score of 50 should be 
considered essentially totally due to his PTSD, from a 
psychological standpoint, since the alcohol and polysubstance 
abuse was allegedly in full remission.  As to the reason the 
veteran was not working, the examiner noted that the veteran 
had indicated that this was due to chest pain and his 
physical problems; the examiner added that he was not in a 
position to comment on how much the veteran's physical 
problems detracted from his GAF at that time.  The examiner 
concluded by opining that it was best to consider that the 
veteran's current GAF score was essentially due to his PTSD 
and that the veteran's 30 percent rating was appropriate.

A September 1999 addendum report to the July 1999 VA mental 
disorders examination was completed by the same physician who 
conducted the two previous examinations and shows that the 
veteran was reevaluated at that time.  The physician 
mentioned that the veteran had made profound progress in the 
areas of his alcohol and substance abuse problems.  He added 
that the veteran's personality disorder, in and of itself, 
could cause the veteran's current problems concerning his 
unemployment.  In terms of breaking down the veteran's GAF, 
the physician noted that while his total GAF was 50, without 
the use of alcohol his GAF might rise to 55.  He did not 
think that the veteran's use of marijuana would affect the 
veteran's GAF score in either direction.  The examiner noted 
that the effects of the veteran's mixed personality disorder 
might account for a 20-point shift from 50 to 70 if the 
veteran did not have a personality disorder.  The veteran 
claimed that Social Security had stopped paying him for 
previously reimbursed drug and alcohol problems several years 
ago.

In an August 1999 rating decision, the subject of this 
appeal, the RO continued the 30 percent rating for PTSD, the 
30 percent combined rating for Muscle Groups VII and VIII and 
the 10 percent rating for Muscle Group V disabilities.  The 
RO also denied entitlement to a TDIU.

VA records from February 1999 to October 2001 show treatment 
for alcohol and cannabis abuse used to self-medicate for 
PTSD, respiratory and other medical problems.  In April 1999, 
the veteran complained of PTSD symptoms including intrusive 
thoughts and feelings from the war especially while trying to 
fall asleep.  He continued to have difficulties with sleep, 
irritability, angry outbursts, and trouble concentrating, 
hypervigilance and startle response.  At a February 2000 VA 
initial screening for the ADTP program, the veteran was 
somewhat anxious, but stable, alert, oriented, detoxed and 
cooperative.  His mood was essentially euthymic with a 
congruent-range appropriate of affect.  There were no 
indications of any psychosis, delusions, or paranoia.  Recall 
and memory seemed intact.  Speech was clear.  Cognition was 
significantly preoccupied.  Insight was fair with intact 
judgment.  The veteran appeared to have deficits in his 
personal coping, impulse control, decision-making, and 
relapse prevention skills.  GAF score was rated at 24.  The 
veteran indicated that he was having recent flashbacks that 
had rendered him unable to function in everyday activities.  
The diagnoses included PTSD and alcohol abuse.

In February 2002, records dated from July 1985 to June 1999 
for treatment of PTSD and drug and alcohol abuse were 
received from the Vet Center.  An October 1994 record reveals 
that the veteran presented with increased survivor guilt as 
well as a sense of guilt and shame for having been severely 
wounded within the first 10 days in Vietnam.  He had an 
increased sense of frustration for never having had the 
chance to implement his Marine Corps training.  Since 
achieving sobriety, the veteran's judgment had improved.  He 
appeared to be on a "pink cloud" which is consistent with 
early recovery, but which put him at risk for relapse.  A 
July 1996 record reveals that, until the summer of 1994, the 
veteran had never had a period of abstinence from alcohol or 
drugs.  Following being "hit" in Vietnam, alcohol and drugs 
became the major coping tool, effectively preventing 
development of insight or judgment.  By March 1997, the 
veteran's PTSD symptoms were noted to be in remission with 
sobriety intact.  A May 1997 record shows that the veteran 
was ruminating about the time he was wounded in Vietnam and 
that it was resulting in less anxiety.  He was taking 
culinary classes.  A January 1999 record reflects that the 
veteran attended weekly, individual sessions from April 1993 
through August 1998; however, there were long periods of non-
attendance when the veteran experienced relapse.  At the time 
of last contact, the veteran had graduated from culinary 
school and was employed.  He reported sobriety remained in 
tact and believed that counseling was no longer necessary.  
His file was closed in June 1999.

A November 2002 VA social and industrial survey reveals that 
the veteran was unemployed.  He had quit high school and 
obtained his GED on his own.  He also attended one year of 
college, studying parapsychology.  The veteran indicated that 
he and authority did not get along and that is why he has 
quit all of his jobs and was unemployed.  He had a sporadic 
work history.  The veteran worked for about 4 years building 
steps for trailers, truck driving and then spent a year 
working as a landscaper.  His last job was in August 1995 as 
a security guard for a film production company.  He indicated 
that he has quit multiple jobs because he would rather drink 
and he had made it a point never to show up on the job 
intoxicated.  Past jobs included work as a bartender, truck 
driver, gardener and apartment manager.  The veteran had two 
friends.  The veteran spent over 12 years in county jail 
since 1968 and was in prison twice.  He had been convicted of 
more than five different felonies.  The veteran blew up one 
of his wife's boyfriend's car transmission with a stick of 
dynamite in 1978.  In November 1995, he broke some doors and 
windows with his bare hands because he was mad.  In 1994, he 
destroyed his television, stereo, the walls and furniture 
with a baseball bat and his bare hands.  In 1987 and 1980, he 
got extremely upset and tried to hit his girlfriend, but 
missed and hit her friend instead.  The veteran appeared 
amused at having to complete the evaluation and seemed proud 
while sharing his history with breaking the law, numerous 
wives and abuse of his younger brother as a child.  He spent 
a large portion of the interview with a smirk on his face as 
he shared his life story.  The veteran reportedly had five 
marriages and currently saw numerous women around San Diego 
and Mexico.  He indicated that he had never really gotten 
along with people and did not consider himself close to 
anyone other than his surrogate brother,[redacted].  The veteran 
spent most of his time riding around on the bus to various 
places in San Diego, watched television, and frequented 
casinos in Mexico with[redacted].  He sleeps from 1 to 6:30 a.m., 
but if he awakens he is unable to go back to sleep.  The 
veteran eats when he is hungry.  He has no hobbies, does not 
work and tries to limit time spent sitting around and 
thinking.  The veteran did not appear to have any problems 
with confusion, memory or thought process.  His reported mood 
was not congruent with his affect.  The examiner assigned a 
GAF score of 45.  The examiner concluded that the veteran has 
difficulty coping and being around others; that his 
difficulties appear to have started in childhood as he 
reportedly started drinking at age 5 and then lost his father 
at age 11.  The examiner opined that the veteran had moderate 
impairment with working related to his PTSD, but felt that 
the veteran had more difficulty working due to childhood 
experiences and meeting the criteria for anti-social 
personality disorder (ASPD).  She also opined that the 
veteran had moderate social impairment most likely due to 
PTSD, adding that he had two close friends that he spent time 
with regularly.

An October 2002 VA mental disorders examination report 
reflects that, after discharge from service, the veteran 
found himself basically unable to function in society.  He 
jumped into heavy polysubstance abuse and alcohol dependency 
for many years.  The veteran had several run-ins with the law 
and acquired five felony convictions, such as burglary, 
stolen property, drug trafficking, etc.  The veteran has 
never been able to hold a regular job.  His last county jail 
period of time was in July 1979.  He lives in a hotel with a 
roommate.  The veteran takes no medication, does not have a 
current prescribing doctor, and was not going to the PTSD 
clinic on a regular basis.  His medication is about 6-12 
beers per day on an ongoing basis; he will occasionally skip 
a day here and there.  This helps him to sleep and feel calm.  
Without it, the veteran states that he is anxious, depressed, 
and even more hypervigilant and more angry than he usually is 
now.  He has few acquaintances.  The veteran rarely leaves 
the hotel, tending to isolate, withdraw, watch television, 
and stay out of trouble.  He states that he feels that he 
cannot hold a job because of his ongoing, almost phobic, 
avoidance of crowds, hypervigilance, and increased startle 
reaction.  The veteran cannot stand loud noises and hates 
authority.  He has irritability and temper and states that he 
would go off on somebody on the first or second day, 
undoubtedly.  The veteran admits to no self-control.  That is 
why he isolates and withdraws.  He was homeless from 1985 to 
1994.  The veteran was totally changed by his experiences in 
Vietnam.  He had severe anxiety while in Vietnam and 
continues to have panic attacks with agoraphobia, two or 
three times a month, anger, occasional periods of depression, 
hypervigilance, increased startle reaction, and avoids 
anything that will remind him of his war experience, such as 
movies.  The veteran has a lot of self-doubt, but is proud 
that he has put down his chemical abuse and feels that his 
current use of 6-12 beers a day is therapeutic, rather than 
recreational.  A review of the medical records was positive 
for substance abuse, alcohol abuse, and severe PTSD with 
notes from various therapists.  There has been no psychiatric 
hospitalization for PTSD.  When he gets in contact with 
people, the veteran gets agitated, decompensates, and strikes 
out.  His psychiatric symptoms are severe and managed by his 
ability to isolate and withdraw and stay away from people.  
He does not date, is not close to anyone, and has no friends.  
The veteran had not worked in the last year.  He did a little 
private security work, but that did not last because of a 
contentious relationship with superiors.  The veteran 
complained of irritability, temper, isolation, withdrawal, 
insomnia (rarely getting more than five hours of sleep a 
night), intrusive thoughts of Vietnam two or three times a 
week, flashbacks two or three times a month, and nightmares 
twice a week of combat material, chronic unemployment and 
financial problems.  

On examination, the veteran spoke coherently with no 
suggestion of looseness of association, ideas of reference or 
delusional thinking.  He abstracted proverbs without 
difficulty.  There was no evidence of paranoia, psychosis, 
schizophrenia, bipolar disorder, or organicity.  The veteran 
was tense and somewhat guarded at times.  He clearly had a 
short fuse and anger was evident underneath the smiling 
exterior.  There was no depression.  He was euthymic.  The 
veteran relaxed towards the last half of the examination.  
His memory was intact.  His judgment and insight were 
unimpaired.  Diagnoses included PTSD, secondary to Vietnam 
service; polysubstance abuse, in full remission; and alcohol 
abuse, ongoing.  The current level of psychosocial 
functioning for PTSD alone was felt to be 50.  If the veteran 
were still doing polysubstances, his GAF might well be down 
in the range of 30.  The examiner added that he felt the 
veteran was a credible witness and that he would not hire the 
veteran if he were asked to do so because of the reasons 
mentioned in his claims file and also because of his history 
of five felony convictions.  The veteran, at that time, was 
not a danger to himself or others.

At an October 2002 VA muscle examination, the veteran 
reported problems when the temperature changes, the veteran 
noted that his forearm and his hand got numb and the only 
thing that he could do about it was to go inside.  He did not 
complain of muscle pain or significant amounts of pain.  On 
examination, there was a deeply fixed wound of at least 10 
cm. in length with fixation of approximately 3.5 cm. in depth 
on the left arm.  On the left forearm, there was a 10-cm. 
wound with split-thickness skin graft deeply fixed to tendons 
and muscles with adhesions and obvious losses of significant 
portions of tissue.  On the surface, there was no apparent 
tendon damage.  There was no muscle herniation.  Estimations 
of muscle strength compared to the right arm were, the right 
upper arm had 100 percent strength, while the left had 
approximately 40 percent of its flexion or extension.  The 
right forearm was considered to be at 100 percent strength, 
while the left forearm strength for extension of the wrist 
was less than 30 percent.  The flexion of the wrist was at 70 
percent.  The visible loss of muscle on the left forearm was 
at least 70 percent of the muscle extenders.  In the 
examiner's opinion, this was a severe injury.  In terms of 
function, the grasp in the left hand was markedly diminished 
and, in the examiner's opinion, this was the product 
primarily of disuse because the arm and forearm and hand 
could not be maintained in a normal position of function so 
the musculature tended to be weak.  The grasp was estimated 
at 40 percent of normal.  The flexion of the wrist and 
fingers would normally work in an antagonistic fashion 
against the extension of wrist, fingers, and thumb, and in 
that the antagonistic response tended to be very weak, the 
flexion of the wrist and fingers had also suffered a 
significant atrophy of disuse.  This was estimated at 60 
percent of loss of function, which is of moderate degree.  
The injuries to the biceps and brachialis were significant 
and had resulted in a loss of function and were considerably 
weaker than normal.  The examiner estimated that they were 40 
percent of normal strength and moderately severe in degree in 
terms of the ability to flex and extend the elbow.  That was 
the Muscle Group V for elbow supination and flexor muscles of 
the elbow.  The rationale was that the weakness of the elbow 
was originally the product of the injury to the brachialis 
and biceps muscles and the loss of strength of the triceps 
was in response to failure of the antagonistic muscles, which 
then became an atrophy of disuse.  

X-rays of the left arm reveal old fractures of the forearm 
and missile injury to upper arm and forearm.  X-rays of the 
right humerus show an approximately 1 x 0.2-mm. tiny metallic 
fragment in the soft tissues adjacent to the lateral margin 
of the right humerus neck; otherwise the humerus was within 
normal limits.  X-rays of the left forearm and left humerus 
reveal approximately 0.2 x 0.8-mm. tiny metallic fragment 
overlies the left mid-humerus; otherwise unremarkable.  The 
left forearm reveals significant healed post fracture 
deformity in the mid to distal thirds of the left radius and 
ulna.  There was significant residual deformity with 
shortening of the radius and ulna and mild remodeling with 
displacement.  The radius and ulna distal to the healed 
fracture site were osteopenic.  Dystrophic calcification was 
suspected in the soft tissues over the proximal third of the 
left radius and there was paucity of soft tissues over the 
distal left forearm.  Osteomyelitis was not suspected, 
although it could not be excluded on this single examination.  
The examiner opined that the veteran's disability has a 
significant effect on his ability to maintain and to obtain 
gainful employment simply based on the fact that his function 
is so limited that the veteran cannot really place his left 
arm at the proper level for carrying and holding equal levels 
with his left and right arms.  As a consequence, even simple 
activities such as carrying a box are very limited.  In 
addition to weakness, the veteran suffers significant easy 
fatigability due to the chronic disuse of the remaining 
musculature.  Therefore, for Muscle Group V, due to muscle 
loss and remaining muscle weakness, the examiner felt that 
the veteran has moderately severe functional impairment.  For 
Muscle Group VIII, the veteran has a significant muscle loss 
of the extensors of the wrist, fingers, and thumb; the 
examiner opined that this results in severe functional 
impairment.  For Muscle Group VII, the veteran has a moderate 
loss of function as a result of atrophy of disuse and its 
loss of normal compensable strength, which the examiner felt 
was a moderate functional impairment.

Analysis

The appellant contends, in essence, that his service-
connected PTSD and residuals of SFW/missile wounds to the 
left arm are more severe than the assigned disability ratings 
suggest and render him unemployable.

Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991, 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

PTSD

According to the regulations, a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination." 38 C.F.R. § 4.126(a) (2003).

Under the regulations, a 30 percent evaluation is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

Rating in Excess of 30 Percent for PTSD before October 25, 
2002

The medical evidence demonstrates that, prior to October 25, 
2002, the veteran's PTSD was manifested primarily by symptoms 
of sleep difficulties, depression, and some isolation and 
resulted in some impairment of social and occupational 
functioning.  The evidence indicates that, in general, the 
veteran's PTSD prior to October 25, 2002 was productive of 
symptomatology that approximated occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, warranting a 30 percent rating and no more, under the 
current schedular criteria.

In this regard, the Board observes that the veteran's GAF 
scores generally ranged from 50 to 55.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2003)).  Treatment providers did not indicate that the 
veteran had occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking or that his 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the veteran's ability to 
obtain or retain employment due to PTSD alone.  The Board is 
cognizant that a GAF score is not determinative by itself.  
Looking at the other evidence of record, the Board notes that 
the veteran's PTSD prior to October 25, 2002 was not 
characterized by symptomatology that included circumstantial, 
circumlocutory, or stereotype speech, difficulty 
understanding complex commands, impairment short-term and 
long-term memory, impaired judgment, and impaired abstract 
thinking.   

For example, the July 1999 VA examination report and a 
September 1999 addendum reflect that the veteran had made 
profound progress in the areas of his alcohol and substance 
abuse problems.  The veteran did not talk spontaneously in 
terms of flashbacks, intrusive thoughts, hypervigilance, 
increased startle reaction, paranoia, depression or other 
symptoms of PTSD.  The veteran seemed to be isolated and 
withdrawn with some irritability and some intrusive thoughts 
of Vietnam.  His memory was grossly intact, so were his 
judgment and insight.  A diagnosis of PTSD, mild by history 
(partial remission), was given.  The July 1999 VA examiner 
noted that while the veteran's total GAF score was 50, 
without the use of alcohol the GAF might rise to 55.  The 
examiner noted in a September 1999 addendum that the effects 
of the veteran's mixed personality disorder might account for 
a 20-point shift from a GAF of 50 to 70, if the veteran did 
not have a personality disorder.  The examiner noted that it 
was unclear why the veteran could not work.  Moreover, Vet 
Center records tend to confirm the VA examiner's findings, in 
that it appeared that the veteran's PTSD symptoms were in 
remission starting in the spring of 1997 and by June 1999, 
the veteran's file was closed because of his improvement.  
During that time period, he had taken courses in culinary 
arts and had started working part-time.  The veteran reported 
that his mood was much better since he had stopped abusing 
substances.  He showed fair insight and judgment.

A 50 percent rating was not warranted prior to October 25, 
2002, as the medical evidence overall does not show that the 
veteran's PTSD was productive of occupational and social 
impairment with reduced reliability and productivity.  In 
support of this conclusion, the Board notes that there is no 
medical evidence of impairment in thought processes or 
communication, difficulty in understanding complex commands, 
impaired judgment, persistent delusions or hallucinations, 
inability to perform activities of daily living, panic 
attacks more than once a week, or disorientation to time or 
place.  The evidence when considered in its totality does not 
present a picture of impairment for a 50 percent rating as 
contemplated by the current rating criteria.  Thus, the 
preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent for the veteran's PTSD prior 
to October 25, 2002.  Consequently, the Board finds a 30 
percent rating, and no more, is warranted prior to October 
25, 2002.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

Rating in Excess of 30 Percent for PTSD after October 24, 
2002

After careful review the record, and upon the resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the evidence of record supports the grant of a 50 
percent rating for PTSD from October 25, 2002.  After 
reviewing the record, it is clear that the evidence shows 
that a number of symptoms for a 50 percent rating for PTSD 
have been demonstrated.  But the preponderance of the 
evidence is against a finding that the criteria for the next 
higher rating of 70 percent have been met.  The evidence as 
described above reflects GAF scores that range from 45 to 50 
on VA examination.  The majority of the reported scores, 
however, have been reported to be 50.  The Board notes that a 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). The 
October 2002 VA social and industrial survey examiner 
indicated that the veteran had moderate impairment with 
working related to his PTSD and has difficulty coping and 
being around others, resulting in moderate social impairment 
most likely due to PTSD.  She added that he had two close 
friends, with whom he spends time regularly.  She gave him a 
GAF score of 45.  The October 2002 VA mental disorders 
examiner gave the veteran a GAF score of 50.  It appears that 
this score was based on the veteran's forced isolation and 
withdrawal, insomnia, nightmares, flashbacks, avoidance of 
people, crowds, talking about Vietnam, irritability, temper, 
and feeling violent inside.  The Board notes that the 
veteran's PTSD is not characterized by symptomatology that 
includes such severe manifestations as illogical, obscure or 
irrelevant speech; suicidal or homicidal ideation; 
obsessional rituals; near-continuous panic affecting his 
ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
hygiene.  The Board acknowledges that the veteran has 
difficulty in establishing and maintaining effective work and 
social relationships.  But the veteran's symptoms, discussed 
at length above, do not include suicidal or homicidal 
ideation, obsessive rituals, illogical, obscure or irrelevant 
speech, continuous panic, impaired impulse control, or 
spatial disorientation.  The veteran maintains relationships 
with two friends.  The veteran speaks coherently, and his 
judgment and insight have been characterized as intact.  The 
veteran has not neglected his personal appearance and 
hygiene.  His speech and thought processes have been 
routinely described as coherent and he has been alert and 
oriented to time, place and person at his examinations.  
Finally, the Board notes that the October 2002 examiner 
observed that the veteran maintains consumption of alcohol is 
his way of self-medicating his PTSD, but the veteran's 
alcohol abuse is not considered service-connected.  In this 
regard, the Board notes that in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 
(2001), the U. S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that 38 U.S.C.A. § 1110 (West 2002) 
does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability, or 
use of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability, such as 
PTSD.  Even assuming that the daily alcohol consumption 
reported by the veteran is possibly related to the veteran's 
PTSD symptomatology, the Board does not find that the record 
indicates that such consumption is evidence of increased PTSD 
disability beyond that contemplated by a 50 percent rating.  
Accordingly, based on the foregoing, the Board finds that the 
evidence when considered in its totality does not present a 
picture of impairment for a 70 percent rating after October 
24, 2002, as contemplated by the rating criteria.  The 
veteran's PTSD disability picture falls within the criteria 
for a 50 percent rating, and the preponderance of the 
evidence is against entitlement to a disability rating of 70 
percent.  Moreover, there is not a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
provide a basis for assigning a rating higher than 50 percent 
at this time.  38 U.S.C.A. § 5107 (West 2002).

Muscle Groups V, VII and VIII

Under the Rating Schedule, muscle disabilities are evaluated 
as either slight, moderate, moderately severe, or severe.  38 
C.F.R. § 4.56 (2003).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

A moderate muscle disability is found where there has been a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There must be 
indications of some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. 
§ 4.56(d)(2).  Moderately severe muscle disability is found 
where there has been a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
There must be indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side must demonstrate 
positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  With severe muscle disability, there is 
evidence of wide damage to muscle groups in the missile 
track.  There must be indications on palpation of loss of 
deep fascia or muscle substance, or soft, flabby muscles in 
the wound area.  There must be severe impairment of function, 
that is, strength, endurance and coordination, of the 
involved muscle group.  In addition, X-ray evidence of minute 
multiple scattered foreign bodies, or visible evidence of 
atrophy, may indicate a severe muscle disability.  38 C.F.R. 
§ 4.56(d)(4).  

The veteran is right-handed.  Under Diagnostic Codes 5305, 
5307 and 5308, a 10 percent evaluation is assigned for 
moderate injury to Muscle Groups V, VII and VIII to a non-
dominant arm.  A 20 percent evaluation is warranted for a 
moderately severe muscle injury.  And, a 30 percent 
evaluation requires severe muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Codes 5305, 5307 (2003).  A 30 percent evaluation 
is the maximum allowed under these diagnostic codes for 
muscle injuries.  Under Diagnostic Code 5308, a 20 percent 
evaluation, the maximum allowed under this diagnostic code, 
is warranted for moderately severe or severe muscle injuries.

At an October 2002 VA muscle examination, the veteran did not 
complain of muscle pain or significant amounts of pain.  On 
examination, there was a deeply fixed wound of at least 10-
cm. in length with fixation of approximately 3.5 cm. in depth 
on the left arm.  On the left forearm, there was a 10-cm. 
wound with split-thickness skin graft deeply fixed to tendons 
and muscles with adhesions and obvious losses of significant 
portions of tissue.  There was no apparent tendon damage or 
muscle herniation.  Estimations of muscle strength compared 
to the right arm were: the right upper arm had 100 percent 
strength, while the left had approximately 40 percent of its 
flexion or extension.  The right forearm was considered to be 
at 100 percent strength, while the left forearm strength for 
extension of the wrist was less than 30 percent.  The flexion 
of the wrist was at 70 percent.  The visible loss of muscle 
on the left forearm was at least 70 percent of the muscle 
extenders.  In the examiner's opinion, this was a severe 
injury.  In terms of function, the grasp in the left hand was 
markedly diminished and, in the examiner's opinion, this was 
the product primarily of disuse because the arm and forearm 
and hand could not be maintained in a normal position of 
function so the musculature tended to be weak.  The grasp was 
estimated at 40 percent of normal.  The flexion of the wrist 
and fingers had also suffered a significant atrophy of disuse 
and was estimated at 60 percent of loss of function, which is 
of moderate degree.  The injuries to the biceps and 
brachialis were significant and had resulted in a loss of 
function and were considerably weaker than normal.  The 
examiner estimated that they were 40 percent of normal 
strength and moderately severe in degree in terms of the 
ability to flex and extend the elbow.  That was the Muscle 
Group V for elbow supination and flexor muscles of the elbow.  
X-rays of the left forearm and left humerus reveal 
approximately 0.2 x 0.8-mm. tiny metallic fragment overlies 
the left mid-humerus; otherwise unremarkable.  The left 
forearm reveals significant healed post fracture deformity in 
the mid to distal thirds of the left radius and ulna.  There 
was significant residual deformity with shortening of the 
radius and ulna and mild remodeling with displacement.  
Dystrophic calcification was suspected in the soft tissues 
over the proximal third of the left radius and there was 
paucity of soft tissues over the distal left forearm.  

The veteran has not received treatment for his left arm 
muscle disabilities residuals of SFW/missile wounds.  For 
Muscle Groups V and VIII, the RO has assigned a 20 percent 
rating and the Board agrees.  The evidence shows that, due to 
muscle loss and remaining muscle weakness, the October 2002 
VA muscle examiner felt that the veteran has moderately 
severe functional impairment of Muscle Group V, warranting a 
20 percent rating.  For Muscle Group VIII, because the 
veteran has a significant muscle loss of the extensors of the 
wrist, fingers, and thumb, the examiner opined that this 
results in severe functional impairment of Muscle Group VIII, 
warranting the maximum rating of 20 percent.  For Muscle 
Group VII, the RO has assigned a 30 percent rating.  The 
evidence shows, however, that the veteran has a moderate loss 
of function as a result of atrophy of disuse and its loss of 
normal compensable strength, which the examiner felt was a 
moderate functional impairment of Muscle Group VII, which 
would warrant only a 20 percent rating not the currently 
assigned 30 percent.

The Board views the record as a whole as leading to the 
conclusion that the veteran's Muscle Groups V and VIII 
disability picture falls within the criteria for a separate 
20 percent rating for each of these muscle groups and his 
Muscle Group VII disability falls within the criteria of a 30 
percent rating, and the preponderance of the evidence is 
against entitlement to higher disability ratings.  Moreover, 
there is not a state of equipoise of the positive evidence 
with the negative evidence to otherwise provide a basis for 
assigning higher ratings at this time.  38 U.S.C.A. 
§ 5107 (West 2003).  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected PTSD and left arm 
disabilities, together or standing alone, present an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the veteran's service-connected disabilities, as to 
render impractical the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.



TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002, 2003).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

Prior to October 25, 2002, the veteran was service connected 
for: PTSD, rated at 30 percent disabling; missile wound 
residuals of Muscle Group VII with fractures of the radius 
and ulna of the left forearm, rated at 30 percent disabling; 
missile wound residuals of Muscle Group VIII of the left 
forearm, rated at 20 percent disabling; missile wound 
residuals of Muscle Group V of the left upper arm, rated at 
20 percent disabling; and residuals of SFWs with RFBs and 
scars of the left elbow, right arm (including shoulder), 
right leg, left buttock, and face, with a combined 10 percent 
disability rating, respectively.  His combined disability 
rating was 70 percent.  As a result, the schedular 
requirements for the assignment of a TDIU were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002).  

The veteran has at least one year of college.  Prior to 
October 2002, he had worked as a bartender, security guard, 
apartment manager and built trailers.  The evidence of record 
did not show that he was unemployable due solely to his 
service-connected disabilities before October 2002.  To the 
contrary, Vet Center records showed that the veteran's PTSD 
appeared to be in remission, that he had completed culinary 
training and was working part-time.  The 1999 VA PTSD 
examiner noted that it was unclear why the veteran could not 
work.  The examiner added that the veteran's nonservice-
connected personality disorder, in and of itself, could cause 
the veteran's problems with unemployment as it might account 
for a 20-point shift in the veteran's GAF score from 50 to 
70.  Under such circumstances, the veteran's PTSD clearly 
would not make him unemployable.  Moreover, there was no 
indication at that time that the missile wound and SFW 
residuals prevented the veteran from being employed.  Thus, 
the Board views the record as a whole as leading to the 
conclusion that the veteran's service-connected disabilities, 
alone or together, did not render him unemployable prior to 
October 25, 2002, and the preponderance of the evidence is 
against entitlement to a TDIU.  Moreover, there is not a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise provide a basis for assigning higher 
ratings at this time.  38 U.S.C.A. 
§ 5107 (West 2003).  

In light of the above increased rating for his PTSD, the 
veteran now meets the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for consideration of a TDIU.  From October 
25, 2002, the veteran was service connected for: PTSD, rated 
at 50 percent disabling; missile wound residuals of Muscle 
Group VII with fractures of the radius and ulna of the left 
forearm, rated at 30 percent disabling; missile wound 
residuals of Muscle Group VIII of the left forearm, rated at 
20 percent disabling; missile wound residuals of Muscle Group 
V of the left upper arm, rated at 20 percent disabling; and 
residuals of SFWs with RFBs and scars of the left elbow, 
right arm (including shoulder), right leg, left buttock, and 
face, with a combined 10 percent disability rating, 
respectively.  His combined disability rating is 80 percent.  
As a result, the schedular requirements for the assignment of 
a TDIU were met as of October 25, 2002.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).

Although the veteran has met the objective criteria, the 
question of whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment remains.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.

Resolving all doubt in the veteran's favor, the evidence in 
the record shows that the veteran's service-connected 
disabilities render him unemployable.  In particular, at an 
October 25, 2002 VA muscle examination, the examiner noted 
that the veteran's residuals of missile wounds and SFWs had a 
significant effect on his ability to maintain and to obtain 
gainful employment simply based on the fact that his function 
was so limited that the veteran could not really place his 
left arm at the proper level for carrying and hold equal 
levels with his left and with his right arm, and as a 
consequence, even simple activities such as carrying a box 
are very limited.  In addition to weakness, the veteran 
suffered significant easy fatigability due to the chronic 
disuse of the remaining musculature.  The Board recognizes 
that the VA social and industrial examiner indicated that the 
veteran's PTSD resulted in only moderate impairment with 
working.  However, she did not comment on the effect of the 
veteran's employability when his PTSD was considered along 
with the impairment caused by the residuals of his missile 
wounds and SFWs.  The October 2002 VA mental disorders 
examiner stated that he "frankly would not hire [the 
veteran] if he was asked to do so" because of the reasons 
mentioned in his claims file.

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.  Accordingly, the Board finds that the criteria 
for a TDIU due to service-connected disabilities have been 
met from October 25, 2002.




ORDER


An increased rating in excess of 30 percent for PTSD prior to 
October 25, 2002 is denied.

A higher rating of 50 percent for PTSD is granted from 
October 25, 2002, subject to the law and regulations 
governing the payment of VA monetary benefits.

An increased rating in excess of 30 percent for missile wound 
residuals, Muscle Group VII, with fractures of the left (non-
dominant) radius and ulna (forearm) is denied.

An increased rating in excess of 20 percent for missile wound 
residuals, Muscle Group VIII, of the left (non-dominant) 
forearm is denied.

An increased rating in excess of 20 percent for missile wound 
residuals, Muscle Group V, of the left (non-dominant) upper 
arm is denied.

Entitlement to a TDIU for the period prior to October 25, 
2002 is denied.

Entitlement to a TDIU is granted from October 25, 2002, 
subject to the law and regulations governing the payment of 
VA monetary benefits.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although VA complied with most of the 
March 2001 Board remand instructions, it appears that the 
October 2002 VA muscle examiner failed to provide all of the 
requested medical information.  Specifically, the muscle 
examiner was to identify all Muscle Groups involved and to 
describe the extent of the involved areas of multiple scars 
of the left elbow, right arm (including shoulder), right leg, 
left buttock, and face.  Clinical findings were to be 
reported in detail, including measurement of the areas of the 
scarring.  The orthopedic examiner was to state whether the 
scars caused any pain and/or limitation of function of any 
part.  The examiner failed to describe in detail the extent 
of the involvement of the multiple scars and residuals of 
SFWs and RFBs of the right arm (including shoulder), right 
leg, left buttock, and face.  As such, the October 2002 VA 
muscle/orthopedic examination report does not comply with the 
Board's remand instructions and the case again must be 
remanded to the RO.  

The Board also finds that VA's redefined duties to notify and 
assist a claimant, as set forth in the VCAA, have not been 
fulfilled regarding the remaining issues on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  The Board observes that 
the rating criteria pertaining to skin disorders, to include 
scars, were amended, effective August 30, 2002, respectively.  
See 67 Fed. Reg. 49,590-99 (July 31, 2002) (as amended by 67 
Fed. Reg. 58,448 (Sept. 16, 2002)).  The RO did not provide 
notice to the veteran of these regulation changes or of a 
possible rating under 38 C.F.R. § 4.124a, pertaining to 
diseases of the peripheral nerves.

The Board also notes that the duty to assist includes 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  The Board observes 
that several examiners have mentioned scarring on the 
veteran's right arm (shoulder) and the loss of sensation in 
his lower right extremity.  On remand, orthopedic, neurologic 
and skin examinations should be performed to ascertain the 
nature and extent of the residuals of SFWs with RFBs and 
scars, of the left elbow, right arm (including shoulder), 
right leg, left buttock, and face areas of multiple scars of 
the left elbow, right arm (including shoulder), right leg, 
left buttock, and face.  Clinical findings must be reported 
in detail, including measurement of the areas of the 
scarring, limitation of function, and pain.  

On remand, the RO should consider separate ratings for the 
various areas of the body involved and all likely diagnostic 
codes for the veteran's residuals of SFWs with RFBs and 
scars, of the left elbow, right arm (including shoulder), 
right leg, left buttock, and face areas of multiple scars of 
the left elbow, right arm (including shoulder), right leg, 
left buttock, and face.  The Board reminds the veteran that 
the duty to assist is not a one-way street, and that he has a 
duty to cooperate, to include reporting for examination.  38 
C.F.R. §§ 3.326, 3.327, 3.655; see also Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.159 and 3.326(a)); as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002); and 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is fully satisfied.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the remaining 
issues on appeal.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic, 
neurologic and skin examinations to 
determine the nature and extent of the 
veteran's service-connected residuals of 
shell fragment wounds (SFWs) with 
retained foreign bodies (RFBs) and scars, 
of the left elbow, right arm (including 
shoulder), right leg, left buttock, and 
face areas of multiple scars of the left 
elbow, right arm (including shoulder), 
right leg, left buttock, and face.  All 
indicated tests or studies deemed 
necessary should be done.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.

First, the veteran should be examined by 
an orthopedist and a neurologist to 
determine the nature and extent of the 
veteran's residuals of SFWs with RFBs and 
scars, of the left elbow, right arm 
(including shoulder), right leg, left 
buttock, and face areas of multiple scars 
of the left elbow, right arm (including 
shoulder), right leg, left buttock, and 
face.  If range of motion studies 
demonstrate any limitation of motion, the 
orthopedic examiner should discuss 
whether the limitation may be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The orthopedic examiner 
should specify any anatomical damage, 
identify the muscle groups involved, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The orthopedic examiner 
should specify any functional loss due to 
pain or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the orthopedic 
examiner should provide an opinion as to 
the degree of any functional loss likely 
to result from a flare-up of symptoms or 
on extended use.  The examiner should 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

With regard to the veteran's right lower 
extremity, the neurologic examiner should 
indicate whether there is complete or 
incomplete paralysis of any nerves; if 
incomplete, whether such paralysis is 
mild, severe or moderate.  

Second, the skin examiner should 
expressly give the extent of the scarring 
related to residuals located on the left 
elbow, right arm (including shoulder), 
right leg, left buttock, and face areas 
of multiple scars of the left elbow, 
right arm (including shoulder), right 
leg, left buttock, and face in square 
inches or square centimeters, should 
indicate whether the veteran's scarring 
is unstable (i.e., frequent loss of 
covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scarring 
limits the function of, or causes limited 
motion of, the affected part.  With 
regard to the face, the examiner should 
indicate whether there is disfigurement 
with visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one features or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears, cheeks, lips), or the 
presence of one or more characteristics 
of disfigurement.  The 8 characteristics 
of disfigurement are: scar 5 or more 
inches (13 or more cm.) in length; scar 
at least 1/4-inch (0.6 cm.) wide at widest 
part; surface contour of scar elevated or 
depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding 6 square 
inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 
square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding 
6 square inches (39 sq. cm.); skin 
indurate and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  
The examiner should take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.  

The examiners should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

3.  Following completion of the above, 
the RO should readjudicate the veteran's 
increased rating claim, including review 
of any additional evidence obtained on 
remand.  In particular, review of the 
increased ratings claim should include 
consideration of the former and current 
skin rating criteria; separate ratings 
for separate areas of the body and all 
applicable diagnostic codes under 
38 C.F.R. §§ 4.71a, 4.73, 4.118, and 
4.124a (2003); and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2003).  If 
any determination remains unfavorable to 
the appellant, he and his attorney should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

4.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his attorney have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



